

TERMINATION AGREEMENT


This Termination Agreement (the "Agreement"), effective as of January 30, 2006,
is entered into by and between N2T, Inc. ("N2T") and Oakley, Inc. ("Oakley")
(each a “Party” and collectively the “Parties”).


RECITALS
 
          WHEREAS, N2T and Oakley are parties to certain Aircraft Lease dated
December 18, 2003 as amended from time to time by certain amendments thereto
(collectively, the "Original Lease") with respect to certain aircraft referenced
thereto;
 
          WHEREAS, the Parties have executed a new Aircraft Lease Agreement (the
"New Lease") effective as of January 30, 2006 (the "Effective Date") with
respect to certain aircraft referenced thereto (the "Aircraft").


    NOW, THEREFORE, it is hereby agreed as follows:
 
1.  Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms under the New Lease.
 
 
2.  Termination of the Original Lease. The Parties hereby agree that the
Original Lease is terminated as of the Effective Date of the New Lease and shall
have no further force or effect following the Effective Date, except for
provisions that specifically survive the termination under the terms thereunder.
 
 
3.  Application of the New Lease. N2T and Oakley hereby agree that any issue
arising out of or in connection with the lease of the Aircraft, including, but
not limited to, rent payments and aircraft expenses on or after the Effective
Date shall be resolved, calculated or adjusted in accordance with the provisions
under the New Lease.
 
 
4.  Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties and supersedes all prior negotiations and
agreements, written and oral, relating to the subject matter hereof, and shall
be binding upon the Parties, their successors, assigns and legal
representatives.
 
 
5.  Counterparts: This Agreement may be executed in several counterparts that
together shall be originals and constitute one and the same instrument.
 
 
6.  Governing Law. This Agreement may be interpreted and enforced according to
the substantive laws of the State of California without application of its
conflicts or choice of law rules.
 


IN WITNESS WHEREOF, the Parties have executed this Termination Agreement
effective as of the date set forth above.


Oakley, Inc.
N2T, Inc.
 
By:      
 
Cosmas Lykos, Vice President, Business Development
 
Date:       
 
By:      
 
Jim Jannard, President
 
Date:       







3762107.2